Mr. Justice Pérez Pimentel
delivered the opinion of the Court.
On February 11,1944 a driver’s license bearing No. 88421 was issued to petitioner Juan Rosario Mercado, to drive heavy motor vehicles. He was employed by the Government of the Capital as chauffeur in the service of public sanitation from 1945 to June 21, 1958, date in which he became physically disabled to continue the aforesaid work.
The aforesaid employee duly paid his assessments to the Chauffeurs’ Social Security Fund established by Act No. 428 of May 15, 1950 (29 L.P.R.A. §§ 681-694), by payments made by himself and by his employer until the date in which he terminated his employment for disability.
Because of his failure to renew his license, it was can-celled by the Secretary of Public Works on September 30, 1954.
On August 12, 1958 petitioner requested the Bureau of Social Security for Chauffeurs of the Department of Labor for the benefits of a pension for physical disability by virtue of § 5(A) of Act No. 428 of May 15, 1950, as amended by Acts Nos. 59 of June 11, 1954 and 59 of June 14, 1957. (29 L.P.R.A. § 686.) The same request was made on August 13 of the same year by his employer, the Government of the Capital.
*323The afore-mentioned Social Security Bureau for Chauffeurs denied both requests. Later the Secretary of Labor rendered a decision upholding the Bureau. The Commissioner stated:
“There is no controversy as to whether appellant paid his assessments for the two years immediately preceding the filing of the benefit request. The only issue involved in the case at bar is whether a person who has contributed to the Chauffeurs’ Social Security Fund for the weeks provided by law, has a right to the compensation fixed therein, despite the fact that he did not renew his driver’s license and is driving a motor vehicle during the whole period of assessment in violation of the Traffic Act.
“Section 1 of Act No. 428 of May 15, 1950, as amended, defines what a chauffeur is, specifying that it is ‘any natural person authorized under the law to drive motor vehicles, etc. . . . ’ Appellant does not qualify as chauffeur, pursuant to this definition, since he was not authorized to drive motor vehicles, because he allowed his license to expire. This, ipso facto, excludes him from the benefits of Act No. 428. . . .” (Solicitor General’s brief, p. 2.)
The petitioner appealed to the Industrial Commission and the latter affirmed the decision of the Secretary of Labor accepting the legal basis set forth by the aforesaid official in his decision. We granted a writ to review the Commission’s decision.
Act No. 428 of May 15, 1950, established “for the chauffeurs of Puerto Rico a social security plan which covers the risks of sickness, total and permanent physical disability, and death.” The first section of this Act defines the term chauffeur as follows:
“Any natural person authorized under the law to drive motor vehicles who for pay, salary, wage, fee, or any other form of compensation, whether obtained on a percentage basis, a combination of wage and percentage, or a combination of wage and other considerations or services is engaged in the transportation of persons, animals, or things and who operates *324said vehicles or his own vehicle as his main occupation or means of livelihood.” (29 L.P.R.A. § 681.)
 Thus, to avail himself of this plan of social security, the person must fulfill the following requirements: (1) that he be authorized pursuant to the law to drive motor vehicles; (2) that he drive motor vehicles engaged in the transportation of persons, animals, or things; (3) that for his services he obtain pay, salary, wage, fee, or any other form of compensation, and (4) that he operate the aforesaid vehicles or his own vehicle as his main occupation or means of livelihood. The Act, thus established the plan for the benefit of persons who being authorized by law to drive motor vehicles, have as their main occupation or means of livelihood, the operation of motor vehicles for pay or compensation, whether these vehicles were their own or someone else’s. The evident purpose of the statute is to protect the chauffeur who has made the operation of motor vehicles his main occupation or means of livelihood. It is difficult to conceive that this protection be extended to persons who drive motor vehicles in violation of the law for not being authorized to do so.
Petitioner was not authorized to drive motor vehicles, at least since 1949. Let us see. Act No. 279 of April 5, 1946 provided in paragraph “(o)” of § 7 that licenses issued before the approval of that Act should be renewed two years after April 5, 1946 and within the following 60 days. Once this term of 2 years 60 days expired, the chauffeur who had not renewed his license would be bound upon renewing it, to pay the fees established by law for the issuance of a new license. Petitioner did not renew his license within the aforesaid term, nor subsequently.
Act No. 16 of June 5, 1948 amended paragraph (o) of § 7 of Act No. 279 of 1946. It provided that on and after January 2,1949 “any license to drive motor vehicles in Puerto Rico shall be renewed in the order hereinafter set forth, upon *325payment of the fees prescribed by law, being understood that the terms of validity of same shall be tivo years.” (Italics ours.)
Pursuant to the order established for renewing the licenses issued before April 11, 1946, that of petitioner should have been renewed during the month of September 1949. He did not do so. The aforesaid Act provided besides that: “Renewals shall close on the last day of the month specified. After said date licenses for which no application or effort for renewal has been made, shall be considered suspended” (Italics ours.) A term of grace of five years was granted to renew the licenses without the requirement of a new examination in a provision which reads as follows: “Provided, That a term of grace of five years is hereby granted during which, and upon the payment of the fees prescribed by law, licenses may be obtained without requirement of new examination.” Petitioner was thus given until 1953 to obtain license without the requirement of new examination and again he failed to do so.
Act No. 217 of May 9, 1952 amended again the above-mentioned paragraph (o) of § 7 of Act No. 279 of 1946. The amendment provided that on and after July 1, 1952 any license issued to drive motor vehicles in Puerto Rico shall be valid for four years, but after the expiration of the fourth year it shall be renewed within 90 days upon payment of the fees prescribed by law, by means of application for the purpose accompanied by a medical certificate showing that the applicant is physically and mentally able to drive motor vehicles. A term of grace of five years was granted again to renew the license without the requirement of a new examination. As to the licenses which expired after July 1, 1951, but before June 30,1954, they were automatically extended for an additional term of two years. As to the licenses not renewed and whose date of expiration was before July 1, 1951, they could be renewed under the same conditions in which the *326licenses issued on and after July 1, 1952 were renewed. Under this Act petitioner was being granted five more years to renew his license without the requisite of a new examination provided he paid the corresponding fees and attached to his application the medical certificate proving his mental and physical capacity to drive motor vehicles, but again he failed to do so. This Act also provided that any license not renewed within the term specified by the Act would be considered suspended.
Thus, from at least 1949 until 1958, date of his disability, petitioner’s license was suspended. A suspended license did not authorize him to drive motor vehicles. An interpretation to the contrary would amount to ascribing to the lawmaker the approval of empty, useless and meaningless provisions. But the context of the laws which we are examining do not permit attributing the legislator with the making of senseless laws. For example, Act No. 16 of 1948 upon providing the order for the renewal of licenses stated that the term of validity of those licenses was for two years. That is, the licenses timely renewed were valid for two years. Could licenses not renewed have any validity? Certainly not. On the contrary, what the aforesaid Act provided was that the licenses not renewed would be suspended. That is, the permission implied by the issuance of a license was suspended, and therefore the owner of that suspended license was not authorized by law to drive motor vehicles in the meantime. When that Act grants the term of grace of 5 years in the “provided” clause which we have copied above, it states that this term is to be able to obtain license without the requirement of a new examination. If the suspended license actually authorized him to drive motor vehicles, why does the legislator state “to be able to obtain license”? He says so because a suspended license, for the purposes of the authorization which said license entails, is equivalent to not having a license.
*327Act No. 217 of 1952 gave validity for four years to licenses issued on and after July 1, 1952. If not renewed within those 90 days after the fourth year had expired, the license lacked validity. That is precisely the nature of a .suspended license, it lacks validity. This necessarily implies that the holder of a suspended license, which is a license without validity, is not authorized to drive motor vehicles .and for this to be so, it was unnecessary for the Secretary of .Public Works, in the event that he had the authority to do so, to cancel the suspended license. The licenses whose date of •expiration was before July 1, 1951 were in the same situation. Petitioner’s license had expired since the term granted for its renewal by Act No. 279 of 1946 ended.
It is true that neither his employer nor any other .authority called petitioner’s attention to the legal provisions •discussed herein, but this fact does not excuse the noncompliance with the law.
It may happen, as in the case at bar, that a person .contributes to the Fund because he is employed in the operation of motor vehicles for pay, without being a chauffeur, .as defined by the law, that is, without being authorized by .law to drive motor vehicles. Even if he pays the corresponding assessments, that person, because he is not a chauffeur, as the aforesaid term is defined by the law, could not avail himself of the benefits of the plan. The payments made by petitioner herein constitute an irregularity. They were not payments authorized by law.
Upon the amendment of Act No. 428 of 1950 by Act No. .59 of June 14, 1957, it was provided in § 9, paragraph (c) (Plan Administration Provisions) that the Secretary of Labor “may refuse the benefits granted by this act to any ■ chauffeur or his beneficiaries whenever he shall find upon investigation that the credited assessments that would entitle him to such benefits were not paid in accordance with the provisions governing the procedure for their payment, *328or that payment of the assessment was made after the chauffeur’s knowing that he was not in sound health. In such cases the assessment so paid shall be refunded.”
The Labor Committee of the Senate, upon proposing the approval of the amendment to § 9 which we mentioned, stated thus: “The amendments to paragraphs (a), (b) and (c) of § 9 are rather of an explanatory character. It is conclusively established that no assessments shall be paid in violation of the provisions of the law, so as to avoid especially that a chauffeur who knows he is ill contribute to the Fund in order to have the right to benefit payments. It is provided that when this occurs, the chauffeur shall be refunded the assessments which he might have paid.” III-IX Journal of Proceedings of the Legislative Assembly of Puerto Rico 1147. (Italics ours.)
It may be inferred from the foregoing that the assessments made to the Fund by a chauffeur who is not authorized to drive motor vehicles, are payments in violation of the law, which permits such payments only to the plan’s beneficiaries, that is, to the chauffeurs, as defined in § 1 of Act No. 428 of 1950.
Petitioner in this case meets all the requirements provided by law in order to have a right to the benefits of the plan, except that of being a chauffeur such as this term is defined in the law. Not being a chauffeur,, prevented him from legally contributing to the Fund for the Social Security of Chauffeurs. The assessments which were credited to him were not authorized by law. He was not qualified to contribute nor could he avail himself of the benefits of the plan created by Act No. 428 of 1950. Therefore, his right is limited to receiving the reimbursement of these assessments.
The decision rendered by the Industrial Commission on July 22, 1959 is affirmed.